MEMORANDUM **
Eric L. Mikota, a Washington state prisoner, appeals pro se the district court’s *267judgment dismissing his 42 U.S.C. § 1983 action alleging that officials at Washington State Penitentiary (‘WSP”) established and continue to enforce disciplinary policies and procedures that violate prisoners’ procedural due process rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal under the Prison Litigation Reform Act screening provisions, 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We may affirm on any ground supported by the record. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998).
Mikota’s requests for injunctive and declaratory relief are moot because Mikota was transferred in March 2001 to a different institution. See Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir.1995). With respect to the claims for damages, Mikota’s claims fail because he did not allege that the WSP disciplinary procedures caused him any “atypical and significant hardship.” Sandin v. Conner, 515 U.S. 472, 483-87, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.